Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 1 of 42 PagelD# él ¥ cna ®

! IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

COMPLAINT UNDER CIVIL RIGHTS ACT 42 U.S.C. § 1983 .

Action Number
(To be supplied by the Clerk, U.S. District Coun)

 

Please fill out this complaint form completely. The Court needs the information requested in
order to assure that your complaint is processed as quickly as possible and that all your claims

are addressed. Please print/write legibly or type.

I. PARTIES

 

 

 

A. Plaintiff:
lL (a) Barry WeWames (b)_J052921
. (Natne) (Inmate number)
(c)_:0.8. [Doo
(Address)

“_Chothsrm ya 24831

Plaintiff MUST keep the Clerk of Court notified of any change of address due to transfer
or release. If plaintiff fails to keep the Clerk informed of such changes, this action may be
dismissed.

Plaintiff is advised that only persons acting under the color of state law are proper
defendants under Section 1983. The Commonwealth of Virginia is immune under the
Eleventh Amendment. Private parties such as attorneys and other inmates may not be
sued under Section 1983. In addition, liability under Section 1983 requires personal action
by the defendant that caused you harm. Normally, the Director of the Department of
Corrections, wardens, and sheriffs are not liable under Section 1983 when a claim against
them rests solely on the fact that they supervise persons who may have violated your rights.
In addition, prisons, jails, and departments within an institution are not persons under

Section 1983.

B. Defenda t(s):

1. (a) _Hareld Clav ce. (b) _Yapoe, Director
| (Name) (Title/Job Description)

@)_ P.ye. 26463
(Address)

 

 

Bichmowl| Vis 2326)
Case 1:20-cv-00623-AJT-MSN Document 1_ Filed 06/04/20 Page 2 of 42 PagelD# 7

 

 

 

 

2. (@)_David Reb inson (b) Chie ef Operzhins, Va bor
(Name) Title/Job Description)
(c) P.Q- 1904
(Address)
Richmond via 2.3261
3. @)_Der- Wang (b)_ ead Dorr fr GROC
(Name) ~ (Title/Job Description)
©) P-0,— |looo
| (Address)

Chatham, vA. 2.453)

If there are additional defendants, please list them on a separate sheet of paper. Provide all
identifying information for each defendant named.“S EX ATTACHMENT B”

Plaintiff MUST provide a physical address for defendant(s) in order for the Court to serve
the complaint. if plaintiff does not provide a physical address for a defendant, that person
may be Sismissef as a party to this action.

II.

A.

PREVIOUS LAWSUITS

Have you ever begun other lawsuits in any state or federal court relating to your
imprisonment? Yes[ ] No[-t

If your answer to “A” is Yes: You must describe any lawsuit, whether currently pending

or closed, in the space below. If there is more than one lawsuit, you must describe each

lawsuit on another sheet of paper, using the same outline, and attach hereto.

l. Parties to previous lawsuit:

Plaintiff(s) |

Defendant(s) Ww) t

NIA

{
2. Court (if federal court, name the district; if state court, name the county):

nya

3. Date lawsuit filed: AJ f A

 

4, Docket number: N f A

|
° Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page 3 of 42 PagelD# 8

II.

5. Name of Judge to whom case was assigned: al | A.

6. Disposition (Was case dismissed? Appealed? Is it still pending? What relief was

granted, if any?) :
| N ft

 

 

|
GRIEVANCE PROCEDURE
At what institution did the events concerning your current complaint take place:
Suses Lx Tt
Does the ingtitution listed in "A" have a grievance procedure? Yes [~T No[ ]
If your answer to “B” is Yes:
l. Did)you file a grievance based on this complaint? Yes{ ] No[ ]
|

2. If so, where and when:

 

3. Wn was the result? ,) at, A Ae a

 

i
4. Did you appeal? Yes[*] No[° ]

5, Result of appeal: Unfounded

 

If there was no prison grievance procedure in the institution, did you complain to the
prison authorities? Yes[ ] No[ ]

If your answer is Yes, what steps did you take? N| A
t

 

If your answer is No, explain why you did not submit your complaint to the prison
authorities:

Nip

 

 

 

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 4 of 42 PagelD# 9

IV. STATEMENT OF THE CLAIM

State here the facts of your case. Describe how each defendant is involved and how you were
harmed by their action. Also include the dates, places of events, and constitutional amendments
you allege were violated.

If you intend to allege several related claims, number and set forth each claim in a separate
paragraph. Attach additional sheets if necessary.

ce

_ i]
SEE ATTACHMENT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 11:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page 5 of 42 PagelD# 10

21

“A TTACMMENT BK”
Prison officials are obligated under the (ar) Eighth Amendment +o provide pri-
Soners with adequate medical care, Estelle Vi Gamble 429 U$.97, (0S C1976).
xf prison at frcia] demonstrots “hbfecent indittrence “tt the reciciessly discegareds 2 Sub-
Stantical risk of hatm +9 prisoner. S€& Farmer Vi Brennen S' Us. 825, B26 Ci994)5°
\here pettioner Wks an ae Depactment of Cocrechonds Inmaie end usas
housed at Sussex IL ior Ison was walking down the stoics with fray In Ais hands
Pail down the stairs ancl Injuried his self atl the Which in the care of VADo«c.
This (ncident has caused Seripus medic2l sosye -be the petiboner te the pond that the
pe trhoner is recieving chracia Care oso result of the injuries Substanded fram that 2vent.
The (St4)eiytrih fimondant prohitis the unnecessacy and wanten inf liction of pan, Estelle NV,

Gambié, 429 u.s. at lo4 Sermtus medico/ needs 4 Owhether a re osrnrbie doctse o¢ pabent

| weuld PORTE perceive the medical need iy question 28 impectank and wecthy of Comment or

Avcatmuad,

_|\@>whether +he medical condttion significantly affects doi Ky activities. well the right Side o& ea,

Body is detersarating tp the point that to} body movemubS are eflectve and I'm im
(anstar€ patne This AS not 2 piled muscle ner wil) it heal ts self, petitioner need
pers

@ the mere existance of chroncic and Subs tattal pain. Welly Z have weared thought
because +he pan ts Se bacl, 7 cant Sleep on my right Sidt nis can Consttite 23
serious medical need even \f the Failure +0 treat arent life-therate nisge

A Serious, medical need is presen? whenever thea failure to treat a prisonge’s
Condition! Could result in further Signi ficant in Jory oe the unnecessary and
wanton (aflicton of pans See Clement Vu Gomed, 2916 fF 3c 818,904 CEP circ
2002) 2 Petitigners! Unikd states ceobtrhttien 1A tmtnrdmim + dive procesd ey ic bemy vie—
fated and _petitioues Federal unckd Stetes Coasttuhen 5TY amenmind due process righ ts bevy
wistoked. |

7 ————— 25. | of Be

 

 
D

|
Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page 6 of 42 PagelD# 11

[ : —
5, On Or afound (arco of £0) 45 SE wes carci ing teays

down the steies and | Fall clown. substeinecl an in ) ury_as
Hip result of that and now | m being oe eorived ad@4u ate medical
treatment. exhausted a my de remedies but fp no avar)
as the medical department at Green Rock corvectional center \s

being n£ gle gence in handling my current Issue y To Estelle V.Gamble,
A24 U-$. 97.10 3(1417 b) asan inmate must rely on prison authorrties ts
treat Wis medical needs; if authoritres fail te do so,those needs will net be
Met. the. prison officials here at (Gccen Rock Corcectional center herein
atter GRo 1c), are clear Dwere of tod Sevrioas medical needs AS the person
officials Far\ te reasonably | respond anc delay yp ~hesny ble -fe_access
Hreatment, Do tll vs Dekalb Reg | youth Det. cte 40 F, 3el WIG) IBZ
q * Cich 1494), D Dae that has been diagnosed oy 20h: +|scieh as me ad atiay
Altyeat ment or one that is so ebvious that even a lay person would _
jleas recognize the ne.cessiia tor_acoctars atHenben, Ye Evning
a deliberate indifference, a ee aoa
(e. |} Ny urd shot place at Sessex IE state person, then soos dreasbicnl
lb August 2 Crrrechynal center and now ag of ne [ro_current i at GRodc.
rot of wasted tax papers anal was put forth tats ape ms transteve
Even faci tg. + Factit thus. cats sacl hindering pePtsner trem recie sas

the Pryaer pedical {0 Catmest petitioner [s See att and destrves- F 2m Q-
y- health and meatal state. of

 

 

Cronica Care patient and Im itn feay of m
[minh beeslina.: | leg | \s cleterioroting and _[ can posaileld foss onl len
_|lSee Exhibit s— which is inciaded within time civil (993 forme

 

 

 
Case

ht
{Ite allude the law and my rignts, stated there 1s nothing wrany with the

1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 7 of 42 PagelD# 12

__ The_medical_d partment gt sussex F- state risen _clreva enled in an @ ffert

| pehtioner. Onor around LW) ay $2014, ZL wrote a ve Ww 231 Ay Sussex IW State
| |prison about ms in ar / that occureef sot falling down the steirs in the jacel -

 

When wisi fing claciee Lndec Jeet Singh Gujrol Z wes fold. b- what he Saw

Was Aothing ec sate ond _the test results come back pommal _

[besides alittle bit “of art brits. L_was told -that not hag else Could be dow ane

 

_need +p excise +o build m muscles back op. £ complained mort aod LF

 

 

 

 

 

a _lwieske Coin gress mart Robert "Bobb" Scott, thea | yias transteered 4 dujuste
= I Corcectionad Center, (herein afer ACC )e See Exhbats “anciaded witha this 1983 foem-
Ss iH the medical department cat Acc, sent me tes Ala gus’ a Hea lth Center
Han Beds hee S28} b, fer an URL which stated contfacy to Sussex
| Iprisnns me dial depor tment, Ln act the MRI results shsinved there vias multileved
_______ degenerative disc disease without significant disc. seec@-mact owing, LA
ne \|L5 nerve dama Jeycegenerative change in the fecet Joints, disc bulge,
es rominal dise herniation. small disc bulges and multilevel develyrmented
_ — SLENSS 55 ‘he Acc steted thats why |_ was trans ferreclk to. GRO because the
ee J Taality Was a pod moe dital fociidy with less staies and lever pavement
tt a on But prise ts arewing Thad an appuntment bock st} UVA
Z IImedical center fr a follow “uy with oj provider Anclrens Crichlow, MD,
| Whom re dommanded petitioner for thecajeqs Neither wee therap4 or a fellow =
a 492 was cone otter telling De Lawrence wiry whe neglected “by hone petrtibners’
so smieees treatment to outside Cart pxrexclers— _
~ |
spp F a a

 
Case

 

1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 8 of 42 PagelD# 13

tn United states ve classic, 313 Us 2445418, ct. [>3! Cus ua 4p)
‘Wi suse of jrewer J ssesseel by virtue of stote law end male jaes3ib le
only) becevse the wrong coer is clothed within the Buttority of state low
is taken achbn. “Under color of stete law “Within the state ma king it a
pemal ofCinge for anyone whey acting under color of lawl, willfully Subjects
of Cayse tebe subjected any Inhabitat of aes) stale ts deprivatso
of any ri nts privrle gs or jmmunif ts secvred 67 protected a faderal

lows and constitutdn -

as for pactoners’ claim, even though the. X-ray Came back acinar mal clocter
Wang chil refuses to send pettioner te an outpatient hesyiti2t to get
propew N cheveed orf os | hwe very limited use aE crf roy! leg ancl Ceastend palo
onm mObt side.

the pedehooer states had he been on the streets, he weuld have went to the “emecgenyy Poe oy
sdilie and the pain ond sifting, and mertal duress ond emotivnel distress petrimer _
suffered since 2914, would have never occured. This Is Lnappreprade ane Lncensisdcad
Mth Spevaboning precudere “720. 2,0f the Viegimia Departreent + of Grrectoas stand ards-
Rue +o the. parties invovied in thes 1533 mete the yetitiner | ks being mistecaded ancl atl
deferens Invevied im thas 1983 motion has becn négligence, ln dealiag with peditbrers In Joey
This ls Cruéal end usunally punishraua t a pethorers' ee is Serve Ard serious

enou th thot petition, could bess o bimbs Petthdners' §1H amendment eight LD the
dated Stars coashdutitnal Ts in vislshta, dé to cruel and _vausal punishment,
pstivners’ is bein treated with deliberate +, medical needs M*Alphin v. Toney, 28) F.3d
“J09, Tg Ciz 2682) (immine+ donyer Cxclption satished whe prisone’ paileginy, deliberate m—
aie Levence to medical needs, bad 2 +etih that need extrachse duc te_spreadiny infection).
Relitoner rapetting thai VAD, GROG Stofs cloes nt _retalite og2 ast jet tidn0r

Py Hranstecing him +2 anther ADCL Facilinf, oe —

 

1 ¢¢ ——— en
Case

:

20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 9 of 42 PagelD# 14
|

Relice |

LT understond that ina secton 1983 achta the Court Cannot change my senttret releese me from

: custody o¢ Reber’ geod hime Z vadevstand T should Tea epithe tor a weit e€ habeas Compas If

L desice this ape of relied, BBin) Colease inital)
the plazapté wants the Coort te: (check these remedies fos Seok)

“The. plainPtf is suiy al) de fend oats jn their “adividal ancl official cartes " e@auh

i Award money Ke Carmponst ary olameses (a the _gmovat of 4 200), O00, 09 _

YAviard_mvvey 14 Puntve cama yés athe amoust of f 200,000. oo
aL ihuiard nirney by mental anpish and emohrnrl distress dames fn_the_amoyat & ff 2 OSj{0O0-Bo
hd brant ia Junchve veliel hy tiaypttl VAD0C staf? fo seal inmate to nturtrlojcest seedalsh te hve sue sger -

OTHER: Tae shgale pad Lomedy per VPDoc pottey
D

($5 0f CHR EER —_ El

| |Ploce list the in sttuteas at which fou were incarcerated daciny the last $x months LE dy wrce trashed Ams Pete de

Nip

Consent to tial by 9 magistrate Judge The partes arcaduued of their wight, pursuant to 28 US.¢- Sectida 630)

lito howe 2 Urs. magistrate Jsdge perside overt 2 trialwith appeal _te the US. Court of Appeals. fp tne fuctta

Rircot. Do {nu consent to prrceed before 2 AS maystrak. Jadge i" yes Cf sje £3; You may consent
Ho prececd, at anything, bowwer, an_“avl¥ consent is Eflesreyed:

(ALG

If there is more then one planhtf, each plriat Ef must sign te Aimseit ov hesed Co ome
Commepryealth of Lseptera—

County. ot Chath aun tor wit - aa
Tit Brey iny péfitisn ws aclnowled sed betre ma on LHe day of

ZOo20

NONATURE 7

    

Not ov ot Public
MY Commissied evprre> Seite

F “I certify that the above notary
is action.”

   

 

 

 

5 &t
 

 

 

 

 

 

   
    
 
 

 

 

 

 

 

 

 

 

 

 
 
 
    
     

     

 

 

 

 

Case 1:20-cv- 00623. As aM stAOgument+—eFiledQG/Q420 Page 10 of 42 PagelD# 15
Pak DISTRIcT oF VIRGINIA
St Bar Willams sl = a = a
A stant
oan sa GL DT ceeenmnenences ahem a - —— a
i Harold clarke, VADoe Dicectr,et als an
Helendearts,

Motion 10 TcsQPoRere AFFIDAVIT oF EXHIBITS INTO OFFICInE
RDS a ees
—— __ Comes Now, plantiff, pre se Becey Wiliams being first cluly Swore
_ | under penalty oF purjurcy that the. Fol\swing, Aff dvait with Exhibits Is

|
_ s a trues and correct. _ = = —_ a
—— — SS ee ee a SS
i Ac CLAIM, i Pep te Grace Si wWhicin Cs
Tt cei "any" Complaaty O@revances
_ —# 3 . State of viernes, Cera of Liteghuatr >to Awe ie ee
' as ational and swore +s, wetace na astarcy eulolie, this LE AvN _o Eo
» | 7
= BE 3 27g —_____ fe Se Re :
oN ee,

__ Wee | Baad Netary Publicly / NOTARY NG aa

8 REG #7701545;
a I a Nn a = QiMy COMMISSION /

oO
ais -3 1 Com mISSO9 Expired: soe la: 3) LGU

spore

 

 

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 11 of 42 PagelD# 16

AFFIDAVIT

|
.

tog, Barred Willams 410524 , respectfully state as follows:
ae . .

Ud pop
On or around nM arch of ZOK, ze fail dheoh the stars ot

Sessex IT, while beiny an of fendey tn the care of Viryimes

. Depoe trata of Crurrec fhons-

 

 

 

 

 

 

 

 

 

 

I swear the foregoing statements are true and correct to the best of my
knowledge and belief and all statements are based on personal knowledge of
/ events described: I understand if I have knowingly made false statements I

may be subject to prosecution for perjury.

Affiant

| , to wit:

State of Virginia, County of

: . J
Subsgmibed and swoorn,to, before me, a Notary Public, this [3 4 day of
| , 20RD.

 

 

 

 

 

iMy Commission expixes! 10-3 A0AO

  
  

  
  

 

}
'
\

otary

« t the above n
| certify tha + this action.”

is not a party 0

 

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 12 of 42 PagelD# 17

AFFIDAVIT IN FORMA PAUPERIS

STATE OF VIRGINIA:
CITY/COUNTY OF . Chatham
| ;
I, Pare itloms , being duly sworn declare:
|

i. I am currently incarcerated;

2. I am unable to pay the cost of this action or give
security therefore;

3. My assets amount to a total of $ (>

'
I

 

  
     
 

5/13 [20
| / / -

Signature Date

Sworn to before me this 13% day of May ' 20R0 .

  

Notary Public:

yA
f
My commission expires: Lo -3/- ALO 5 “
EXP

notary
“| certify that the sve nolar
Is not a party of|thjs action.

 

    
        

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 13 of 42 PagelD# 18
IN FORMA PAUPERIS AFFIDAVIT

IN THE UNITED STATES DFSTRCT Couat

EMSTCRN DISTRICT oF VIRGINIA
(Insert appropriate court)

 

Bared willy ums AFFIDAVIT IN SUPPORT
(Petitioner/Plaintiff) OF REQUEST
| TO PROCEED
Vv. Civil Action No. : IN FORMA PAUPERIS
re lar ur ecdoys, et al.

(Respondent (s) /Defendant (s) )

I, Praccy Wt lames , being first duly sworn,
depose and say that I am the petitioner in the above entitled case;
I bring this 19$3 cial sik

identify the nature of the action); that in support of
my motion to ‘proceed without being required to prepay fees, costs
or give security therefor, I state that because of my poverty I am
unable to pay the costs of said proceeding or give security
therefor; that I believe I am entitled to relief.

I further swear that the responses which I have made to
questions and instructions below are true.

1. Are you presently employed? Yes ( ) No ( )
a. If the answer is “yes,” state the amount of
salary or wages per month, and give the name
and address of your employer.
Yome man Poa Mb, VADOC) P.0,%, 26463, Qihmord VA
% 22 6)
b. If the answer is “no,” state the date of last

employment and the amount of salary and wages
per month which you received.

 

 

 

2. Have you| received within the past twelve months any money

 

from any! of the following sources?

a. Business or profession or form of self-
employment? Yes ( ) No (-J

b. Rent payments, interest or dividends?
Yes ( ) No (

c. Pensions, annuities or life insurance
payments? Yes ( ) No ( ae

d. Gifts or inheritances? Yes ( ) No (vy

e. Any other sources? Yes ( ) No (t}

If the answer to any of the above is “yes,” describe each source of
money and state the amount received from each during the past

twelve month. | N/A
t

|
|

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 14 of 42 PagelD# 19

 

a a. ‘What is the current balance in your prison spend
account?
ba Do you have any money in any other prison account or
regular bank account? Yes ( ) No (ej If you

answered yes identify the account(s) and state the
balance(s).

vi BA

 

 

4, Do you own any real state, stocks, bonds, notes,
automobiles, or other valuable property (excluding
ordinary household furnishings and clothing) ?

 

Yes ( ) No (ey
If the answer is “yes,” describe the property and_= state
its approximate value. Nie
-
Bs List the persons who are dependent upon you for support,

State your relationship to those persons, and indicate

how much you contribute toward their support. Mi ip

Gs List all of your prior cases that were dismissed as frivolous,
malicious or failed to state a claim upon which relief could
be granted, i.e., pursuant to Fed. R. Civ. 12 (b) (6). Nyne

 

 

 

 

 

 

 

Ts Complete number 7 only if your case has been dismissed.
List the issues you intend to present on appeal. IV Pe

 

 

 

 

The failure to complete the entire affidavit will result in the
immediate termination of the action. If more room is need for any
response, please attach additional pages.

I declare under penalty of perjury that the foregoing is true
and correct.

Executed on

 

(Date)

(Signature) _

twit pL
fo

 
Case

I) 44427_musselwhite dr.

oe

—! Document 1 Filed 06/04/20 Page 15 of 42 PagelD# 20

¢
_ (AtTAcumMEenty B'”
|

|L2) zoder Teer Simon Gu )ralm-D: (b) Read Doce for Sussex Th _

All. defendants ere bein 4 sued in theic “tndividual and __

| of ficial) Capocihes ”

 

. 5 @)G rean Reck Correch nak Cenlers) medic al clejoartenent

A@) POR 1920, chathom Wa. 2453) (b) BRoc Medical emetic Compony
|. a BS

 

 

 

 

 

 
Case ESN Document 1 Filed 06/04/20 Page 16 of 42 PagelD# 21

AO 240 (Rev. 06/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

| UNITED STATES DISTRICT COURT

 

 

 

for the
Baers wlittiams )
Plaintiff )
i ) Civil Action No.
A00 tat)
efendan )

APPLICATION »» PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
| (Short Form)

.lam a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this pplication, I answer the following questions under penalty of perjury:

1. [f incarcerated. | am being held at: - a €e_ :
If employed there, or have an account in the institution, ] have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. 1 am also submitting a similar statement from any other institution where I was

incarcerated during the last six months.

2. If not incarcerated. If 1 am employed, my employer's name and address are: N/ Fr

 

My gross pay or wages are: $ o , and my take-home pay or wages are: $ © per
(specify pay period) © :
3. Other Income. In the past 12 months, I have received income from the following sources (check alf that apply):
(a) Business, profession, or other self-employment O Yes O-No
(b) Rent payments, interest, or dividends O Yes No
(c) Pension, annuity, or life insurance payments O Yes G-No
(d) Disability, or worker’s compensation payments O Yes O-NS
(e) Gifts, or inheritances OG Yes &-No
(f) Any other sources | O Yes G-No
If you answered “Yes” to any question above, describe below or on separate pages each source of money and

state the amount that you received and what you expect to receive in the future. uf fr

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 17 of 42 PagelD# 22

AO 240 (Rev. 06/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

|
4. Amount of money that I have in cash or in a checking or savings account: $ O .

 

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense).

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support: ©

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable}: CD

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date: | hated) Gibr

” “Applicant's signature

  
   
 

>

Printed name

 

 

 
Case 120CeORESATTMSN Document 1 Filed 06/04/20 Page 18 of 42 PagelD# 23

AO 240A (Rev. 01/09) Order to Proceed Without Prepaying Fees or Costs

 

 

 

 

UNITED STATES DISTRICT COURT

 

 

for the
Berry Williams )
{ Plaintiff )
Vv. } Civil Action No.
ej al. )
Defendant )

ORDER TO PROCEED WITHOUT PREPAYING FEES OR COSTS

ITIS ORDERED: The plaintiff's application under 28 U.S.C. § 1915 to proceed without prepaying fees or
costs is:

O Granted:

The clerk is ordered to file the complaint and issue a summons. The United States marshal is ordered to serve
the summons with a copy of the complaint and this order on the defendant(s). The United States will advance
the costs of service, Prisoner plaintiffs are responsible for full payment of the filing fee.

O Granted Conditionally:

The clerk is ordered to file the complaint. Upon receipt of the completed summons and USM-285 form for each
defendant, the clerk will issue a summons. If the completed summons and USM-285 forms are not submitted as
directed, the complaint may be dismissed. The United States marshal is ordered to serve the completed summons
with a copy of the complaint and this order on the defendant(s). The United States will advance the costs of
service. Prisoner plaintiffs are responsible for full payment of the filing fee.

O Denied:

This application is denied for these reasons:

Date:

 

| Judge's signature

 

Printed name and title

 
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 19 of 42 PagelD# 24
|
_ PRISONER TRUST ACCOUNT REPORT

7

Plaintiff: Brac Wiliams v. Defendant(s): threid ClarKe, Director, et al.

 

THIS FORM IS FOR THE TRUST OFFICER TO FILL OUT AND RETURN TO INMATE TO
‘SEND BACK TO THE COURT - *MAKE SURE SIX-MONTH STATEMENTS ARE
INCLUDED* FROM: Clerk, United States District Court for the Western District of Virginia

INMATE NAME AND INMATENO. 1052921
Under the Prison Litigation Reform Act, a prisoner filing a civil action must obtain from the trust officer of each

institution in which the prisoner was confined during the preceding six-months a certified copy of the prisoner’s trust
account statement for the six-months prior to the filing of the civil action. Accordingly, the trust officer is requested to

complete this form, attach supporting ledger/statements, *and rehimn these documents to the prisoner within 10 days.

Was the inmate incarcerated anywhere else besides this facility in the last six months? Yes No

If yes, which facility?

 

If yes, state month(s) and year(s) the inmate was incarcerated at that other facility.

__ Month(s) Year(s)

DATE THIS ACTION WAS FILED WITH THE COURT: S [ \ 2 [ ada Co

(Example- If this case was filed in January- The court needs six-month statements for July — December

Account Balance on last day of month for

Total Deposits for six-month prior to filing this action
| six-months prior to filing this action

Month Amount Month Amount

Wag es] tag
\alaaia YQ.00 | alaaiq 1.93
\faBO . G2GO0 © YaRw@o _0.1g
alaco 42.00 2/aco 0.04
alaBO  ua.00— | JO 0.7]
Wasa, aS Yla@0 W230

 

 

 

ss YS.GO | sD
AVERAGE MONTHLY DEPOSITS __ AVERAGE MONTHLY BALANCE,

I certify that the above information accurately states the deposits and balances in the prisoner’s trust account

f

-——--for-the_period shown-and -that-the.attached-six-month-statements-are-true-copies-of-account-records-maintained- nen

in the ordinary course of business. L, Stal Tethy
a

TRUST OFFICER SIGNAT DATE: oe / ICAO

*In the event the prisoner has insufficient funds in his/her prisoner trust account to pay for copies of the
. required six-month statements, the facility shall pruvide the prisoner additional photocopying service loans.

 
nealLtnport

Case 1°20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Pa 42 PagelD# 25

GAFistssEVLo ¢(,0900.644 rvi rau af e 2 fA> | OUCLV¥GL
ge 200

   

 

 

 

” Ee weageae grpestae en Py UVA HOSPITAL EAST WILLIAMS,BARRY
LINIVERSITY 1222 Jefferson Park Ave MRN: 2275969
me OU OTNITA —_ Charlottesville VA 22908 DOB: 3/25/1968, Sex:M ap
ppt ores a ROI Notes Report Adm: 12/13/2016, D/C: 12/13/2016
Ss HEALTH SysTEM. pe mre
Progress Notes signed by Justin S Smith, MD PhD at 12/14/16 1007
‘Author: Justin S Smith, MD PhD Service: Neurosurgery Author Types: Physician
Filed: 12/14/16 1007 Date of Service: 12/13/16 0000 Note Type: Progress Notes
Siaius: Signed Editar: Justin S Smith, MD PhD (Physician)
Trans 1D: 723899076 Trans Status: Available Dictation Time: 12/13/16 1033
Trans Time: 12/14/16 0319 Trans Doc Type: Progress
Note/Letter
INITIAL VISIT NOTE
SERVICE: Neurological Spine Surgery.

 

HISTORY OF PRESENT ILLNESS: Mr. Williams is a 48-year-old male, who presents to us with reported
couple of years of back and leg pain. The patient does not have any symptoms in the left side, but states in
the right he has pain that radiates from his butt down to his knee and into the foot. He has pain mainly in the
right 3rd, 4th, and 5th toes. He also has pain in the right above his knee. The patient states that he has had
these symptoms for a couple of years. He recently fall down from 2 or 3 steps as a result. The patient denies
any bowel or bladder issues. Again, no symptoms on the left side, only the right. The patient has been taking
some nortriptyline 25 mg nightly. He has been doing stretching exercises daily. The patient states that his
pain is 9/10. |

PAST MEDICAL HISTORY: Back pain.
PAST SURGICAL HISTORY: None.
FAMILY HISTORY: None. |

SOCIAL HISTORY: The patient is not a smoker. He has never used smokeless tobacco. He denies any
alcohol use. He is currently incarcerated. |

PHYSICAL EXAMINATION: The patient is alert, oriented, no acute distress. In the upper extremities, he has
5/5 strength in bilateral biceps, triceps and hand grip. In the right side, he has 5/5 strength at the hip, 5/5
strength in knee flexion and extension, 2/5 strength in ankle dorsiflexion and plantar flexion. In the left side,
the patient has 5/5 strength in hip, 5/5 strength in knee flexion and extension, and 5/5 strength in ankle
dorsiflexion and plantar flexion, EHL. The patient, when standing and walking, does favor the right leg. He
does have ankle dorsiflexion and plantar flexion and gait with picking up his foot and lifting off on the ground.
The patient did not participate fully in the neuro exam based on his gait. |

IMAGING: The patient has an MRI of his lumbar spine. The MRI is significant for, some foraminal disk
herniation at L3-4 as well as some mild foraminal narrowing at L4-5 and L5-S1.

ASSESSMENT AND PLAN: The patient is a 48-year-old male with lumbar spondylosis and right
radiculopathy. Based on the imaging, we do not see any significant or severe stenosis, which would be
concerning for surgical intervention. The patient has not tried any conservative measures at this point in time.
We would recommend he has a right L4 and L5 nerve root injection by pain management specialist. The
patient may also be referred to see a pain management specialist for other interventions. At this point in time,
there is no surgical intervention based on the spine imaging we have seen. We were happy to see the patient

 

Printed on 12/14/2016 3:21 PM . Page 1
. (Iv i
va IM
Case

  

INITIAL REVIEW RESPONSE

|

1:20-cy-00623-AJT-MSN_ Document 1 Filed 06/04/20 Page 21 of 42 PagelD# 26
VIRGINIA DEPARTMENT OF CORRECTIONS - .

GREEN ROCK CORRECTIONAL CENTER. . Effective Date: 10/01/2012

_ INFORMAL COMPLAINT INITIAL REVIEW RESPONSE _ OP¢rating Procedure 866.1 (Attachment B)

7 AN
omg hy INS gem es ee
Meetg be pct et

ja:
¥

COMMONWEALTH OF VIRGINIA

DEPARTMENT OF CORRECTIONS Peay a f 9090
GREEN ROCK o ave
CORRECTIONAL CENTER Oe on

INFORMAL COMPLAINT Informal Complaint NO. GROC-.20-INF-00425 |

 

TO: (Offender Name /Number) FACILITY HOUSING Date Received by
Williams, Barry 1052921 GROC . LOCATION Grievance Office
B-121 4.16,2020

 

 

 

 

Offender tnterviewed Yes) No &

 

Date

You state that you are not receiving adequate medical care related to your rightihip pain.

 

 

RESPONSE: According to your medical record, you were seen at MCV
Neurosurgery Clinic on 2.12.2020.The doctor documented at that time, “MRI of
the lumbar spine done in November of 2019 was reviewed independently with the
patient. It shows some mild bulging of the discs at a couple of levels but no
evidence of any significant sore severe neural foraminal narrowing or stenosis.
There is no signs of any ruptured discs. There is no signs of any significant
bulging discs. I do not believe there is any surgical solution to the gentleman’s
problem. I think he can best be managed with physical therapy core strengthening
month Meloxicam a perhaps some muscle relaxant.” Physical therapy was
ordered following this appointment. They recommended an AFO brace, and you
were seen for a molding of the brace. The medical department has not been
notified that your brace is ready. Physical therapy has been interrupted due to the
Covid-19 changes. Currently you have pain medication and there is no reason you
cannot continue the exercises you were given during physical therapy. If you feel
you need to be seen again by medical, you may submit a request form and an
appointment will be scheduled for you. :

 

 

 

 

 

 

 

 

0

 

Print Name and Title of Respondent SIGNATURE OF RESPONDENT DATE
T. Cobbs, RNCA C Proudly 4.23.2020
Insert Name/Title Z , =

 

 

01_F2 3-11 lofl Revision Date: 10.01/12
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page o4 of 42 PagelD# 27

VIRGINIA

Inf al laint 866_F3_4-17
DEPARTMENT OF CORRECTIONS form Complaint 866_F3_4-1

 

Informal Complaint |
INSTRUCTIONS FOR FILING: Briefly write your issue in the space provided on the Informal Complaint form,
preferably in ink. Only one issue per Informal Complaint. Place your complaint in the designated area at your
facility. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
during intake. If no response is received within 15 calendar days, you may proceed/in filing a regular grievance.
You may utilize your receipt as evidence of your attempt to resolve your complaint. Oa see

An Informal Complaint is not required for an alleged incident of sexual abuse.

perv illiams 1052921 42i- /2i
Offender Name Offender Number . Housing: Assignment

Qn- gong 1|G.00 RP

eho

 

 

 

 

Individuals Involved in Incident SF Bate/ Time of Incident

[_] Unit Manager/Supervisor (_] Food Service Cnstitutional Program Manager
[_] Personal Property {_] Commissary ([) Mailroom - of

(_} Medical Administrator [_] Other (Please Specify): |

 

|
Briefly explain the nature of your complaint (be specific):
-

|

Tt foil dowh the stairs in 201+4, at Sessex pe ister ilin/ye beige 2d ¢

: the gai 5 +i tel ofove:

172 £ ¥gits “id

 

     
 
   

 
    
 

 

 

 

fevred ty Augusta fevrevbdawt Centey te. Green Rock Correction center aacl ony ence
‘ warclite t gett), joy _aercl Im nat pee of suately. This js c

x

unusel Punt Shin gnt

 

Offender Signature, __.. if 4. Date 7- 15-2020
Offenders - Do Not Write Below This Line

Date Received: 6/3039 raging OC AlN F ~ O04}
Response Due: REL BOBO Assigned te: /. 0 ob bis Ecl,‘c 4A /

Action Taken/Response:

 
 
 

 

  
   
 
 

V 4

Respondent Signdture\ .
WITHDRAWAL OF INFORMAL COMPLAINT:

I wish to voluntarily withdraw this Informal Complaint. | understand that by withdrawing this Informal Complaint,
I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.

 

 

Offender Signature: Date:

 

 

Staff Witness Signature: Date:

 

 

 

Revision Date: 4/28/17

 
Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page " of 42 PagelD# 28
VIRGINIA

DEPARTMENT OF CORRECTIONS Regular Grievance 866_F1_

 

 

 

 

 

 

REGULAR _GRIEVAN CE |
GR) Log Number:
Wi (igms, Barry 1052972) BI 121-&
Last Name, First —~ ( Number Building Cell/Bed Number

On-9oing/ G:08 4.m.-.

 

Individuals Involved in Incident Date/ Tinie of Incident

 

 

 

WHAT IS YOUR COMPLAINT? (Provide information from the informal process: Attach Informal Complaintresponse or oth

documentation of informal process.)_“ Ee\l down the staivs tn 2014, a+ Sessex WW prissc,

|

He t rt ¥* Vir tn} 2 £ et¥e@ CPs. Zz in juried ms
| |

" cs 1 ‘
hy @ wel lown . doe anc if Avumbp an f @

auch on an vighd side is now dekerincading ard I'm having Aiffculnty

waltings [mA chance ¢ are patent, ZL wos transferred +e Pugu sto Geres

Conclihon psn t

A

 

  
  
 

 

 

 

 

 

 

What action do you want taken? “Lhves tig ore anc P+ €me cly 10 Onl Le eo
{ | ' [

 

 

 

 

Sy57
Grievant’s Signature: ety wath bisa A 052921 Date: 4 -Z07- 2020
Warden/Superintendent’s Office: ! Co ri VET mes

Date Received: Leo f -
| bait uv T2078

 

 

lof2 Revision Date: 4/28/
Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 P
ey VIRGINIA age 24 of 42 PagelD# 29

ope * , 20_F17_7-12
ty DEPARTMENT OF CORRECTIONS Health Services Complaint -d Treatment Form 720_F17_7-12

    
 
  

    

Health Services Complaint and Treatment Fo

Raye rc ‘ umber: To St2 Gol
Fir

  

GREEN ROCK CORRECTIONAL

li lliams

Last

    
  

Facility:

Offender Name:

      
  

      
 
 

 
  

 

 

      
   

  
  

  
     

   
 
    

Date/Time Complaint and Treatment ature and Title
\ Ze * Le wi tA $
les oO. AY 1, \® 13

     

 

= WS

(20.18 [(S20| mM
 

Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 25 of 42 PagelD# 30

EPARTMENT OF CORRECTIONS

VIRGINIA .

Health Services Complainv-and Treatment Form 720_F17_7-12

=
Health Services Complaint and Treatment Form

AUGUSTA CORRECTIONAL CENTER -

 

 

 

Facility:
l
Offender Name: WIN GHAS “B a rey err NOEL. GZ/
Last First
Date/Time Complaint and Treatment Signature and Title

 

/b-13-17_8&. ‘2e“rpC) Offender called to Medical to be instructed on NPO

 

status in preparation for procedure tomorrow.

 

 

O) To have nothing to eat or drink after-midnighttonight

Usa [igucds

 

The consequences if you do eat/drink include the following:

£: 204m -/) Bbw

 

vomiting, aspiration, pneumonia or death. If the procedure Ne £0 P

1b°30

 

is not able to be done because you ate or drank something |

 

 

 

and became sick, you will still be charged $5.00 co-pay.

 

To have the procedure rescheduled you will have to go

 

through sick call again and pay another $ 5.00 co-pay fee

 

for a referral to the provider, and wait for the procedure to

 

 

be rescheduled.

 

 

T) I understand that I can not have anything to eat or drink

 

after midnight tonight. I also understand that I will be

 

able to remain in my cell and return to Medical in the

 

morning to go out to the procedure.

 

> Teh pyp~R

Offender signature:

 

CA Leachate AVY

 

tofr3}t7 5om

¢) OSfencler +o med: cal sot

 

616 (7-12

©) Ayox3, vss, NAD, Na % Vole at this ime

 

16 13 Of 92.

t) Apso, ctment papers width rec ommendatigns. gufen |

 

100%

 

tg ‘wa 4 revel. Pullout Qaper 9 given £0

 

i Kishpagh. Reser tr Ct ee

 

 

 

 

ivf the (L171.

jbo Za UVA Fen a

 

OX 35

' Crna 4, Ad inf B/1 7

 

Um a Fr pene omar PVT
r

 

ny

 

 

 

 

 

 

 

 

 

 

Revision Date: 2/23/0:
ROBERTLE “BOBBY SeBFFS-AJT-MSN Document 1 Fied 06/04/20 Page 26 of 42 Page|D ke anetor

to 1 Longworte House Orrice Buroit
Sap District, Vircista Se Met LZ WASHINGTON, DC 20515

Ry ers cE . Tex: 1202) 225-8351
Avy JES Fax: (202) 225-8254

 
  
 

COMMITTEE ON THE JUDICIARY

Ranking Memecn, SUBCOMMITTEE ON
Grime, TERRORISM AND HOMELAND SECURITY

aN

NEWPORT NEWS:

ey APN 2600 Wasnincton Avetive, Suite 107
Suecomnurrec on THE ConstiTuTion = sree 789) 380. "2000 ””
+ (757, —
COMMITTEE ON Fax: (757) 928-6694

EDUCATION AND THE WORKFORCE Congr ess of the nit ral Stat cS picHMOND:

Suscomasrree on Earry Crir0n000, 400 Noatw 8m Srrect, Suite 430
Evententary ano Seconpary Eoucation Ricursond, VA 23219

House of Representatives Tei: (804) 644-4845

Fax: (804) 649-6026

THashington, DBC 20515-4603 WHONBCRBYSCOTLNOUSE.GOY

SUBCOMMITTEE ON HEALTH,
Empvovaterit, LABOR, AND PeriSiOns

Octobez 21, 2015

Mr. Barry Williams #1052921
24427 Musselwhite Drive
Waverly, VA 23891-2222

 

Dear Mr. Williams #1052921:
Enclosed is the response I received from the inquiry I initiated on your behalf.
If I can ever be of assistance to you on other matters, please do not hesitate to contact me.

Sincerely,

(¢hesoer

Robert C. “Bobby” Scott
Member of Congress

RCS/RJ

PRINTED ON RECYCLED PAPER
Case 1:20-cv-00623-AJT-MSN “BEARS HEN Wi yd hb Ob YAN MA eine 32
oe aay

# As 3

David E. Brown, D.C. paoe we www.dhp.virglt

Director TEL (804) 36

Perimeter Center FAX (804) 52

§980 Mayland Drive, Suite 300
Henrico, VA 23233-1463

May 19, 2016

_ Barry Williams, #1052921
Sussex II State Prison
24427 Musselwhite Drive
Waverly, VA 23891

Regarding: Case # 173875
Subject: INDER JEET SINGH GUJRAL, MD

 

 

 

 

This letter acknowledges receipt of your report against the above referenced individual or regu
facility. |

‘The Department of Health Professions (the Department) receives, reviews, and investigates reports
complaints about the conduct of health care providers registered, licensed or certified by the Departr
Not all complaints will require additional follow-up. However, if additional information is neede
Investigator will contact you.

Information about our investigative and disciplinary processes is available on our web pag

www.dhp.virginia.gov/enforcement. If you do not have access to the internet you can call 804-367-
or 800-533-1560 to request a brochure.

The Department is not able to advise you regarding any legal action you may intend to pursue nor dc
have the legal authority to order reimbursement, awards or damages. Information submitted
regulatory board is confidential and may only be disclosed pursuant to specific terms of §54.1-2400
the Code of Virginia.

We appreciate you taking the time to submit your report.
Sincerely,
Patricia L. Dewey, RN, BSN

Senior Investigator
Enforcement Division
11/8 BQ9 1B 2646-006 2-RIPAISE 2G curRaye, BeHER OGPOMIAES Baye Re PagelD# 33°? 2/4

*

Sovah Danville Imaging Center Name: WILLIAMS,BARRY BEROAN

125 Executive Drive Phys: WANG, LAURENCE
Suite D DOB: 03/25/1968 Age: 50 Sex: M
Danville, VR. 24541 Acct: DA0007137056 Loc: DA.MRI
PHONE #: 434-793-1043 Exam Date: 11/30/2018 Status: REG ¢LI

FAX #: 4347990292 Radiology No: |

Unit No: DM00796899

EXAMS: Reason for exam: cer coos:
001327052 MEI LUMBAR SPINE “4/0 CO CHRONIC BACK PAIN 72148

Reason for study: CHRONIC BACK PZ.IN |

Comparison: None .

Technique: Multiplanar, multisequence MR images of end lumbar spine

extending from T12 to the sacrur was obtained. No contrart wae
administered. |

Findings:

No suspicious marrow edema or cecmpression fracture is noted. The
conus medulla:-is terminates at L1-2 level.

T12-L1:No significant facet arthrepathy. ligamentum flavum thickenii:j3,
spinal canal or neural foramina narrowing is noted.

L1-L2: No significant thecal sac stenosis. There is mild neural
foraminal nar::owing on the right probably secondary to facet
hypertrophy exiting nerve root compromise ro evidence of compressis: .
Neural foramen on the left is patent.

L2-L3: Mild neural foraminal narrowing is identified on| the right
secondary to Sacet hypertrophy possible exiting nerve root compromi:. 3
no evidence o* compression. The neural foramen on the left is pateal.:.
L3-L4: There :6 mild thecal sac narrowing secondary to broad-based
disc bulge as well as ligamentum flavum and facet atrophy. A small
synovial cyst is demonstrated along the medial aspect of the
uncovertebral joint or the left. There is moderate to severe neura:
foraminal nar:‘owing or the left primarily secondary to facet
hypertrophy exiting nerve root compromise and possible mild
compression. Mild neural foraminal narrowing is identified on the
right with possible exiting nerve root compromise.

L4-L5: There :s mild to moderate thecal sac narrowing selcondary to
broad-based d:sc bulge as well as ligamentum flavum and facet

hypertrophy. Mild to moderate retroforaminal narrowing is identified
on the right with possible nerve roet compromise no evidence of
compression. Mild neural foraminal narrowing demonstrated or the leit

possible exit:ng nerve root comrremise.

.

PAGE 1 Radiology Report (CONTINJED)
|

loo

an We
3U/2018

ase 1:20-ev-00623 PMISH® OCUMenT L Eiled OG/O4720° PGP aEAP Pagelb# 34° */

Sovah Danville Imaging Center Name: WILLIAMS, BARRY BEROAN

125 Executive Drive Phys: WANG, LAURENCE
Suite D DOB: 03/25/1968 Age: 50 Sex: M
Danville, Vi. 24541 Acct: DA0007137056 Loc: DA. MRE at
PHONE #; 434-793-1043 Exam Date: 11/30/2018 Status: I
PAX #: 4347990292 Radiology No:

Unit No: DM00796899
EXAMS: Reason for exam: CPT CODE:
001327052 MFI LUM3AR SPINE W/O CO CHRONIC BACK PAIN 72148

«Continued>

 

L5-S1: A mild broad-based disc bulge is appreciated without
significant thecal sac stenosis. There is mild bilateral neural

: . : . le
foraminal nar:-owing pcessible exiting nerve root compromise.

IMPRESSION: ;
Multilevel multifactorial spondylosis.

L2-3: mild neural foraminal narrowing on the right without wstting
nexve root compression compromise.

L3-4: Mild thecal sac narrowing. Moderate to severe neural foraminal
naxrowing on the left exiting nerve root compromise possible
compression. Mild neural foraminal narrowing on the right possible
exiting nerve root compromise.

L4+5: Mild to moderate thecal sac stenosis. Mild to moderate
neuroforam:nal narrowing on the right without exiting nerve root
compromise no evidence of compression. Mild neural foraminal
narrowing on the left possible exiting narve root compromise.

|
L5-S1: Mild bilateral neuroforaminal narzowing with possible exiting
nerve root compromise.

|
Attention FAX RECIPIENT: If you receive ANY documents on this fax |
machine thet are not related to one of your patients then you have
received the fax in error. Please immediately contact the hospital HIM
Dept or the Hospital Privacy Officer at 434.799.2127 to inform them
that you have received patient information in error. Please follow |
their instructions for returning the document or appropriately
discarding,‘destroying the document that you received in error.

** Electronically Signed by M.D. EECTOR COOPER «+*
we on 11/30/2¢18 at 1413 1

Reported and sigred by: HECTOR COOPER, M.D.

PAGE 2 Radiology Report (CONTINUED)
|
ee meow: —e me eee tee

Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 30 of 42 PagelD# 35

Sovah Danville Imaging Center Name: WILLIAMS,BARRY BEROAN

125 Executive Drive Phys: WANG, LAURENCE

Suite D DOB: 03/25,'1968 Age: 50 Sex: M

Danville, Vi. 24541 Acct: DA0007137056 Loc: DA.MRI

PHONE #: 434-793-1043 Exam Date: 11/30/2018 Status: REG CLI
FAX #: 4347990252 Radiology No:

Unit No: DM00796899

EXAMS : Reason for exam: CPT CODE:
001327052 MFI LUM3AR SPINE W/O CO CHRONIC BACK PAIN 72148
«Continue d>

 

CC: GREEN ROCK CORRECT CTR; LAWARENCE WANG
Dictated Date/Tims: 11/30/2918 (1403)

Transcribed Date/Time: 11/39/2018 (1405)
Transcripticnist: RAD.VR

Electronic fignatare Date/Time: 11/30/2918 (1413)
Orig Print [/T: S$: 11/30/2018 (1417)

BATCH NO: N/A

PAGE 3 Radiology Report
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page a1 of 42 PagelD# 36

> VIRGINIA
, DEPARTMENT OF CORRECTIONS

Regular Grievance 866_F1_.

 

 

 

 

 

REGULAR GRIEVANCE
Log Number:
Wi igms, Borry 1052972] A 121-8
Last Name, First ( Number Building Cell/Bed Number

Qn-9ding/ G: 09 4, m.-
Individuals Involved in Incident Date/ Tinie of Incident |

 

 

 

WHAT IS YOUR COMPLAINT? (Provide information from the informal process: Attach Informal Complaintresponse or oth

documentation of informal process. x Fel down the stal vS In 201 4 part < essex VP Pr iSoir)

ile ri r Virgin oavtmn+ of cerrechyrs. Z& in Jursed ms
i

hi @ gain hos dy awvele al clown ty my des ancl thei Avmb and ald ty ‘the.

touch pa any righd side is now dekerineatny and I'm having Aiffculhty

t *

walkings |m thn

>{_ center +o bree Floats Late ectonal Censer. and m4 medica Conclihtn isn't

cettin ast d ceguniely, Th, is cruel 2nd

-

UNUSU punishment

 

re patient, ZL wos ransfereed to Fugu sto Geer

 

 

 

What action do you want taken? Le ny es Hg ate. and Prime dy er Onlic ¢
' |

 

 

 

 

 

 

 

7
Grievant’s Signature: Betyg wath bra A 0S2597 1 Date: 4. —-ZSO- 2020

cf oa
Warden/Superintendent’s Office: woe ET

Date Received:

 

 

PEM eT ane,
pelt UL fUsy

 

lof2 | Revision Date: 4/28/
 

Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page 33 of 42 PagelD# 37

aN
DEPARTMENT OF CORRECT IONS

VIRGINIA .

Health Services Complainyand Treatment Form 720_F17_7-12

Health Services Complaint and Treatment Form

 

 

Facility: AUGUSTA CORRECTIONAL CENTER .
Offender Name: WwW i Names YB aytu Number: [O62 G ZF. /
Last First
Date/Time Complaint and Treatment Signature and Title

 

 

/p-13-'7_&. 26ArrpC) Offender called to Medical to be instructed on NPO

 

 

status-in- preparation. for procedure tomorrow. _

 

 

 

 

O) To have nothing to eat or drink afer midnighttonight CLe Vie / (Gita

 

The consequences if you do eat/drink include the following: | ¥-3BCAM - i) /3b6AMm

 

vomiting, aspiration, pneumonia or death. If the procedure |

 

is not able to be done because you ate or drank something |

pb BP 16:30

 

 

and-became-sick,-you-will still_be. charged $5.00 co-pay.

 

To have the procedure rescheduled you will have to go

 

through sick call again and pay another $ 5.00 co-pay fee

 

for a referral to the provider, and wait for the procedure to

 

 

be rescheduled.

 

 

 

1) I understand that I can not have anything to eat or drink

 

after midnight tonight. I also understand that I will be

 

able to remain in my cell and return to Medical in the

 

 

morning to go out to the procedure.

 

 

 

 

Offender signature: /f,, |
CAG wrohete AN

 

Lofrs]t 7 5p mM

OOSfender te ned cal ceturning Srem apoointme

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

916 (7-12 |) AxOn3, vss, NAD, Wa % vorcedles: this time
/@ 13 Gf on t) Apso, ohmeat papers with recommendations giten
1007. to MD ta review. Polla-40 Paper siven to
Ms. Ki shpawh. Ketarn@A ty CL or is Mage

|

(Of We fi jbo Za UA Fee a ra .

= BF 30 | epee hh a 1p RB L1-F -

jum yh Ftd Pp ne Ponnaa — — =
ne a

 

 

 

 

 

 

 

 

Revision Date: 2/23/0:
Case 1:20-cv-00623-AJT-MSN Document 1 Filed 06/04/20 Page 33 of 42 PagelD# 38

\RGINIA DEPARTMENT OF CORRECTIONS Effective Date: July 1, 2013
pformal Complaint 66.1 Attachment 2

Ki
Informal Complaint 4 Ven
INSTRUCTIONS FOR FILING: Briefly write your issue in the space provided on ne In tbeD gong ee) form,

     
 

Operating Procedu

       
  

     

 

 

 

 

 

 

 

preferabh in ink. Only one issue per Informal Complaint. Place your core esignate Ap at your
facility. A receipt is issued within 2 working days from the date received if the info tis not 16 ot you
during irtake. If no response is received within 15 calendar days, you may proceed|in filt ilar grievance.
You may utilize your receipt as evidence of your attempt to resolve your complaint. "APs pp
An Infermal Complaint is not required for an alleged incident of sexual abuse. “ARO
eon ean yD.
PBA IS iN ALLS [PIRGAL YB
Offender Name / Offender Number Housing Assignment
[[] Unit Manager/Supervisor ["] Food Service (-] Treatment Program Supervisor
(_] Personal Property {_] Commissary C Mailroom
k-} Medical Administrator [_] Other (Please Specify):
_Briefly _— the nature of your complaint (be specific):
ZA ie wal Lh A 2 de Kohes a fr) pn. a Deu the dt» aUe 4), ff ete L LES L wat a
weal ips Noebor Aotel ere! sb Ses wel bd salty Lt pads tee cthh a! 36 ah
j Ak
hs Sint if Als fees Bee LY ra ace Ji Jey te bog Hz ‘eS Ay Ase ah

 

Ce ot ; iy ‘
oar Be diya (ef, n ie } to \Y, 4, 3 phn gla- -5- fe } fal i ds hy Ais ples Agent je At y ¢ b sh)
— = = oF 7 :

18 ok olbiang fate whee, ‘ |
/

 

 

 

a jy,
s t fet fll’, -f, nia av : . “ ff
Offender Signature f lied buy FC LE ere f 1) Ue 1 Date _“/- Sy
Lf / / Offenders - Do Not Write Below This Line _

 

Date Received: Tracking # : - OLX
Response Due: Li | | iy Assigned to: Mp C} Mh L* ae

Action Taken/Resporise:
L Lud Dour On 2)28))\

COU
UO 'vdtl 02 baneditlecl +o
S00 tne Mp

 

 

 

 

 

TRanrett, RN SPonreten — Aliwhic

Respondent Signature Printed Name and Title ‘Date
WITHDRAWAL OF INFORMAL COMPLAINT:

I wish to voluntarily withdraw this Informal =o SRS I underst by withdrawing hiUCAR Dea Pore nt.
I will not receive a response nor will I be able to Feat o) (offer fer [Shim mplaint or Grievance on this issue.

Offender Signature: a APR 22 2016

3
Staff Witness Signature: MAT Date: j_ “GRIEVANCE OFF
OFFICE OF HE | ~~ Revision Date: rT

 

ah Date:
616

 
  

     
   
Filed 06/04/20 Page 34 of 42 PagelD# 39
866.1°A-7

DOC Location: C00 Central Office,

Offender Grievance Response - Level II Asininiatealion
Report generated by Ray, H C

Report run on 06/14/2016 at 2:34 PM

 

 

 

 

 

 

 

 

Offender Name DOC# Location Grievance Number
Williams, Barry B 1052921 Current Sussex || State Prison SXII-16-REG-00156
Housing — Filed Sussex |] State Prison

HU4-B-07-T

 

 

 

 

 

LEVEL II: REGIONAL DIRECTOR, HEALTH SERVICES DIRECTOR OR CHIEF OF OPERATIONS FOR OFFENDER
MANAGEMENT SERVICES RESPONSE (To be completed and mailed within 20 calendar days)

 

 

LEVEL II HEALTH SERVICES DIRECTOR:

Your grievance appeal complaint has been reviewed along with the response from Level I and your complaint that the
doctor said you should be seen by the MCV doctor because your medical problem is getting worse as of 04/05/16.

Based on the information provided and upon further investigation, I concur with the Level I response and have determined
your grievance UNFOUNDED. It is reported that the physician evaluated you on 04/18/16 and recommended pain
therapy and to review your medical reports from the local hospital. Be advised that it is the discretion of the SXII
physician to recommend you an outside specialty appointment. It is further noted that you have been approved for a MCV
Neurology appointment. For security reasons, you should only be notified on the date that your appointment arrives. This
issue is governed by restricted policy.

If you have any further issues, please resubmit a sick call request for further evaluation of your right leg and
treatment plan. You are encouraged to follow the recommendations of the health care staff as well. There is no violation
of policy/procedure regarding this issue. No further action is needed from this level.

In accordance with OP 866.1 governing the Offender Grievance Procedure, Level II is the last level of appeal for
this complaint. All administrative remedies have been exhausted regarding this issue.

 

 

ZZ ation Date / i] O-

Regional Director, Health Services Director, or Chief of Operations for

 

 

 

 

 

 

Offender Management Services

 

Offender Grievance Response - Level II Rev. 05/31/200
Report run on 06/14/2016 at 2:34 PM

Page lof 1
Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page ad of 42 PagelD# 40

SSSR

{ERE VIRGINIA DEPARTMENT OF CORRECTIONS 866.1 A-6
\ DOC Location: SXiI Sussex I! State Prison

Offender Grievance Response - Level | Report generated by James, AD
Report run on 05/16/2016 at 2:21 PM

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Offender Name |DOC# Location Grievance Number
Williams, Barry B 1052921 Current Sussex II State Prison | |SXII-16-REG-00156
iHousing | [Filed Sussex II State Prison ,
[HU4-B-07-T | “Th ~ ij

LEVELI: WA T. TS PO (To be completed and mailed within 30 calendar days)

 

' in your grievance, you state thal you are still having problems getting your medical situation straighten out. You claim that you
explained to medical that you need to see a specialist because your condition is getting worse. You state that you saw the medical
doctor twice on March 28, 2016 and April 18, 2016 and no positive results. You claim that no medical treatment is being done at all.

 

! As a result of this grievance, you would like to be seen by an outside doctor or specialist.
|
| Informal Complaint #SXII-16-INF-01597, responded by T. Barrett, RiN, un 4/14/16 advised, “You were saan on 3/28/4€, You will be
' scheduled to see the MD.”

An investigation into your complaint reveals that you were seen for sick call on March 18, 2016 for right leg complaint and you were
referred to the Medical Doctor. You were seen by the Medical Doctor on March 28, 2016, but no new orders were written. Further
investigation reveals that you were seen again on April 18, 2016 by the Medical Doctor and he stated that he needed a report from
Southside Medical Hospital on your right hip that was done on February 18, 2016. You were advised to continue on the Mobic
medication: however, no note was written about you being seen by an outside consult. If you are still experiencing medical issues,
you are encouraged to submit a sick call.

 

Your grievance is governed by a restricted policy not accessible to offenders.
4

' After thoroughly reviewing the information presented by staff and the policy governing the issue. | find no violation of policy; therefore.
| this grievance is UNFOUNDED. |

|
\If you are dissatisfied with the Level | response, you may appeal within 5 calendar days to:

| Health Services Director, PO Box 26963, Richmond, VA 23261-6963 |
| i
|

 

. 7 |
L——— \ _ |
|\Warden/Superintendent SS) —- Date =. i> -( GL

‘| wish to appeal the Level |! response becaus®: 7" yA alot Seas Dif . Lye, Mjal>.OMd Mpech, ap.
(HALL LD ? E77 LIC.
ws

. 3 at ~ ” 2 om
sUil. as CAF Ay A Ay Wa Af YAAZL
ce 5 "

Yr ~

 

 

 

  

7 LP) Cl
Ad. Al AL. 4 #01 le LE. ff MWS 7 A Ste’
yy ant Pamplasina hak stp f aif.
i. ff i , | 7m ¢
LNAI CH fi Cli 4 dy MERI PT Fee Ls {C2 fhe O'AAE 2 Poll PAO fp.
° «7 : 7
. Ay

a
C / % bg Loe
z. ph Aik, DEM bb PD LES 2 ILE, realeadls.
é

tad dees, genious 2A%el sikeffn. jy fick t full, As swell as ny. ulplid. PD geet
| Aectert.

1
ty

sOnender Signaure Outaf MW Mawr 10529a\ | J 5 20-16
Done Qerere Vary sla) RECEIVED

: MAY 31 2016
Nu whirl vo Page 1 of 1 |

Rev. 05/31/200
OFFICE OF HEALTH SERVICES

|
Case 1:20-cv-00623-AJT-MSN Document1 Filed 06/04/20 Page 3¢ of 42 PagelD# 41

 

 

 

 

 

 

< VIRGINIA DEPARTMENT OF CORRECTIONS Effective Date: Decem
Ke . Regular Grievance Operating Procedure 866.1 At
|
REGULAR GRIEVANCE
Log N umber: HAP
lvilLiams DARA} [eg242! 4 46.
Last Name First ' Number Building Cell/Bed .

 

WHAT IS YOUR COMPLAINT? (Provide information from the informal orockss: Attach Informal Complain
documentation of informal process.) . 4 fm ett + Auisiy LL? béems Lotti ts
medial Situctiod straigh kw bal Att Achel ¢o Tats gale.
pb toy bul pens £ embitvet, DAte! yg lb A Cp ph bisccsh Z
Adedcht £ Vert $2 $et 4 3Pec Abisi becaust pp cea
js gethen witiseh. LIE Sew 4) sce The MA TH.
3°25 - fe font 9-lo-je Seed Shine wiatc foe pcshtte
fee ota hTs Thro 75 7 eh hip gate Ae 7F pig chicAl

wad fi henee Thépe js (2 nei cAl tAcCAT més hn
Apwe AT AALL, Akl [At VO LA. Ake Zc fe _§
The MMO Aéac Hit Stwh me bAck StAtine Thine 13
Ain! Sh es Choc +. LZ.

What action do you want taken? L. LVIGUL A Ake te hp L 4eeyn 4 y¥ ZAK Sets
/

 

AAD DPR + SP ex Abst ivy Ey AX Ain Lthy yoy Leg
. oo “ 7 vf

 

fhe hire ath) Lin AcAwing fp we $3tte why my b

Bight 6346 hie t hey ALC the way Pw ta my fe
1§ fv ELEN. Fai H42 Ace er Wy AYAS Lith LE FE Stel §
Vecels Fo Ch teye> 7

 

 

 

 

 

| Grievant’s Signature: va a i te aay yal Date: O4-26 Vy;
pV
RECEIVEL
Warden/Superintendent’s Office: J Honk FE C FE IVE f)
Date Received: . = MAY 3 1 ons APR ZZ 2016
GRIEVANCE OFFIC
OFFICE OF ent SERVIRES SEX Tt STATE PR

lat? : Revision £

|
Case 1:20-cv-00623-AJT-MSN Document 1 Filed are ARV a1 of #8 oeiOK 42
y ED. i AMS iPad |
SAIL Faison WB
Quy 24 M eluhite Delve.

Waverly, VA. 2384 |

He ntth Seovices Director
POBox 290
Bichmonicl, Vi. Z3AO| Le

THe. Conk ~> | ING AbNcemal, MU Ki hb 4 h 5 Geent| .
ON A iy sis J Mpwvemal Ty NS gh hae ge Y Peteriokt

and Ve Wud. 58 delay Ni bike. b SRY A d
wt nt id eS leh eel mt
hme. obbsined batope. he one e+ OM nal Ie, rao has been Noid injoee
Lhat Anpath and nothing has been done.
THe. Nie is rLLenpl ING) do delay m CARE, white wod
Wants me to Continue. Spin ope p Foe sek at | dh seh Zz isk 0 ue He,
Led

doi ‘
yores - tive | jpe2n sz2Hing maj Condteion, Keep pric, th the ys Ae f ne he

Going SN Sircles Lsithe ie getting ut fe chal te

“ have ade Numeepus Aten ge: the pro medical hee Addi
to ail tne. sick fall req| WEDS TL - Ae pot oe In Ove Sh as YRARS, Z have torte ve
Jolter. comp laine, -bo ese ndminaseabue officrals and mu couanessman whe Poeveapde
Uhem to the “noe's Tein ofFicz bul Ae ty non AAS defer to She Md, who x yoke.
ga the subject oF muliple efit l Sutks prisoners Foe densal oF Adequate cage,

Lam, Suffering and only seek the proper teaalyent Re my éonditiea, White h
Am nok getting, Neeehee, TKK that the level resfenae. he oveehuaued
pa sy Laat te VbO be. direcked to’ Sentd We out bo see VK pps Net fe. adequr}

Qourse oF leeabyent.
~ Feopethy YEURS
|
pow ( Py, Sadho

#195993

 

      

 

RECEIVED

MAY 3 1 906
OFFICE OF HEALTH SERVICES
"VIRGINIA DEPARTMENT OF CORRECTIONS 866.1 A-3

DOC Location: GROC Green Rock Correctional
Center

Report generated by Massenburg
Report run on 04/16/2020 at 04:50 PM

 

 

Grievance Number: GROC-20-INF-00425
Next Action Date: 05/01/2020 12:00 AM

 

On this date: |04/1 6/2020 | have received a statement from:

 

Green Rock Correctional Center
Williams, Barry B 1052921 | of|/B-1-121-B

 

 

(Offender Name and DOC#) (Filed Location and Housing)

 

Setting out the following complaint:

 

He Feels That He Isn't Being Treated Adequately For His Pain ~ "I fell down the stairs in 2014, at
Sessex II prison, while being a prisoner of Virginia Department of Corrections. | injuried my hip on the
pain has traveled down to my toes and their numb on my right side is now deteriorating and I'm having
difficultity walking. Im chronic care. | was transferred to Augusta Correctional Center to Green Rock
Correctional Center and my medical condition isn't getting better and Im not being treated adequately.
This is cruel and unusal punishment."

(Signature) (Title)

 

 

 

 

 

 

™ - ae N--. NAAN IAAAN
Lunt 1-745"

Sign, Date,

oe
Date: 512/15

ORoutine OPriority

4
“

and Time Armor Correctional Health Services, Inc.
SPECIALTY SERVICE/CONSULTATION REQUEST-VADOG

—_—

Institution: an 55 HK L Lb

(within 14 days) PAurgent nt (within 7 days) OEmergency (Suomit & cell Regione! Maaical Director)

 

_UrgenvEmergency: Fax to 866-465-5277

__Routine/Priority: Fax to g66-470-1580

 

 

| Service Requested:

Neca log
frosible Sydlee

ic Location or provider? LMexrr
dar io bo referred te-leave bisnk if unknown)

 

Specifi
{Provi
Does patient have 4 hospital ident
(Provider's |D/ Regional Macical Records

fication number at this woman?
Number-leave blank if unknown)

3] hn chon © Coprafse ronal fantom

 

 

Reason for Service:

his Kooy

TP RET

| "i dov/

ie ipa
Rr (0

Tepe gece

at wao tpl dowhoel G

sot — — =
om dre nor i acgord

heels Vu Yormul
nocd Pulgalcs

 

 

ALLERGIES:

 

 

 

 

t

=
: Laboratory or radiology results:

Requested by:

Cero A Vw ——

_

RE-2

 

HCP name/signsture '

For Regional Medical Director

C2 Retum for more Information”
Information requeste@

 

PETIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ fk iB Bh rR 6 TED |
QC Deferred: i Auk Ne J\ ih
(Clinician j ustdoysien, SST nd schadule pationt for fellow-ue, Consider resubmission if condition warrants.)
i Crag
Cl Approved:
' “ 7.8.15
Signature: Brian Scott for Dr. Gable Date:
——_——
For approved service, SCHEDULED:
Date: Time; Authorization #: Notes:__
Reschedule: Date: __ Time: Notes:
(Do not inform patient of date or time or place of appointment)
PATIENT NAME: Patient * D,O.B. SEX: LOCATION:
warlhams Darr. SMA}. |res’ | py | Soser F
SSy. _ Additional Information dol DOR Comments
he S¥ ~b2LK ef-11 5.2. Alife
— t
Yalow Gopy-Panding Rancense

Ammar, PT-2oTWADOS (REV 082014)

‘pile Copy-Paters Gnert Wine Comeuls
Case 1:20-cv-00623-AJT-MSN Doc
ument 1 Filed 06

3ro DISTRICT, VIRGINIA Crainman, SusCOMMITTEE ON

Crime, TERRORISM AND HOMELAND SECUF

WASHINGTON:
1201 Longworth House Once Buroine
Wasiancton, DC 20515-4603
Tet: (202) 225-8351
Fax: (202) 225-8354

Suscomaurtee on THE CONSTITUTICN,
Crum Rages ano Crvit LISeRTIES

 

i Suscomvrrtte On
| COMMERCIAL AND ADMINISTRATIVE Lav

NEWPORT NEWS:
COMMITTEE ON

e00W. AVENUE, SUITE 1010
"Nema Nt a8 Congress of the United States _EDUEATION AND LABOR
UACOMMITTEE ON EARLY CHiILOHOOD

Fax: (757) 928-6694
ELeMeNTARY AND SECONDARY EoucaT’

eicnarono: House of Representatives ee

400 Noam 8mm Steer, Sure 430
HEATH Fats AND COMMUMITIE:

BR Me 845 Washington, BE 20515-4603
Fax: (804) 648-6026 COMMITTEE ON THE BUDG

sve sose scar tNOLEL.OV September 29, 2015 |

Mr. Harold Clarke

Director

Virginia Department of Corrections
P.O. Box 26963

Richmond, VA 23261-6963

Dear Mr. Clarke:

Enclosed is correspondence from my constituent, Mr. Barry Williams #1052921.

I would appreciate it if you would look into this situation for Mr. Williams. You may respond
directly to the constituent with a copy to my Newport News district office, 2600 Washington
Avenue, Suite #1010, Newport News, Virginia, 23607. |

Thank you for your attention to this matter.

Sincerely,

(Ai feg

Robert C. “Bobby” Scott
Member of Congress

RCS/RJ
CC: Mr. Williams

PRINTED ON RECYCLED PAPER
ROBERTSE “BoBBy’ HRA ES-AJT-MSN Document 1 Filed 06/04/20 Page 41 of 42 PagelDAwaiineton:

ASTAICT, VIRGINIA 1201 Lonoworty House Orrice Buiwoir
3ro Dis GINt WASHINGTON, DC 20515
Teus (202) 225-8351

COMMITTEE ON THE JUDICIARY Fan (202) 228 8250

Ranking Menor, SUSCOMMITTEE ON

Crime, Terrors AND HOMELAND SECURITY NEWPORT NEWS:

2600 Wasrainaton Avenue, Suite 10%
Neweoat News, VA 23607
Tet: {757} 380-1000

COMMITTEE ON Fax: (787) 928-6694

EDUCATION AND THE WORKFORCE Congress of the Gnited States RICHMOND:

Susconmuttet Ors Earty Cu10n000, 400 Norte Sr Streer, Suite 430
Ricumono, VA 23219

 

SUBCOMAUTTEE ON THE CONSTITUTION

ELEMENTARY ANO SECONDARY EoucarTiON ‘
Tet: (804) 644-4845
sectananis on tan House of Representatives Tea: (908) 644-404
Enprovatent, LABOR, AND Persson .
eS SOS Washington, BC 20515-4603 | een pooerscortnduse.cov
October 21, 2015

Mr. Barry Williams #1052921
24427 Musselwhite Drive
Waverly, VA 23891-2222

 

Dear Mr. Williams #1052921:
Enclosed is the response I received from the inquiry I initiated on your behalf.
|

If I can ever be of assistance to you on other matters, please do not hesitate ito contact me,

Sincerely,
|

Robert C. “Bobby” Scott
Member of Congress

RCS/RJ

PRINTED ON RECYCLED PAPER
__—-—-—Case +:20-ev-60623-AJT-MSN7 Document 1 Filed 06/04

  
  

COMMONWEALTH of VIRGIN IA

 

/20 Page 42 of 42 PagelD# 47

HAROLD W. CLARKE Department of Corrections P.O BOX 26
DIRECTOR RICHMOND, VIRGINIA 232
(804) 674-30!
October 7, 2015
Barry Williams #1052921

Sussex IJ State Prison
24427 Musselwhite Drive
Waverly, Virginia 23891

 

Dear Barry Williams,

Your correspondence to Congressman Robert C. “Bobby” Scott’s office has been forwarded to this office

for a response. In your written inquiry, you have outlined concerns regarding medical treatment. You feel

_as though you are not receiving adequate care for your medical condition. You claim that you sustained
an injury to your right side/leg which has caused severe pain, discomfort and swelling. You note that it is
difficult to walk and that your leg is cold to the touch. You hold that medical refuses to schedule you an
appointment with a specialist to undergo an examination that will diagnose your condition. You request

the assistance of the Congressman in rectifying this matter.

As you are aware, you are to utilize Operating Procedure 866.1, Offender Grievance Pracedure, to
address concerns such as this. It is noted that you have submitted Informal] Complaints #SX1I-15-INF-
01269, SXII-15-INF-01678 and SXII-15-INF-04033 regarding this issue. If you were not satisfied with
the response provided, you were given an opportunity to submit a grievance in accordance with the
aforementioned procedure. If you have submitted a grievance regarding this issue that has been rejected

for review, you may challenge the intake decision in accordance with the aforementioned procedure.

 

If you have not done so already, you are encouraged to sign up for sick call to discuss pain management,
treatment options and the long-term plan to manage your condition with the treating physician.

1 trust that this information is of benefit to you.

Sincerely,

  

Correspondence Unit Manager

cc: Wendell Pixley. Warden
MWief

Log # DOC_2015_00039662
